STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re P. E. K. SHANNON, Minor.                                       February 9, 2017

                                                                     No. 333702
                                                                     Montcalm Circuit Court
                                                                     Family Division
                                                                     LC No. 2015-000706-NA


Before: MURPHY, P.J., and METER and RONAYNE KRAUSE, JJ.

PER CURIAM.

       Respondent father appeals as of right the trial court order terminating his parental rights
to one minor child under MCL 712A.19(b)(3)(g). We affirm.

        On appeal, father argues that we must address the merits of the lower court’s decision to
terminate father’s parental rights under MCL 712A.19(b)(3)(g), and that termination of father’s
parental rights was not in the child’s best interests. “To terminate parental rights, a trial court
must find by clear and convincing evidence that at least one statutory ground under MCL
712A.19b(3) has been established.” In re Moss, 301 Mich. App. 76, 80; 836 NW2d 182 (2013).
This Court “review[s] for clear error a trial court’s finding of whether a statutory ground for
termination has been proven by clear and convincing evidence.” Id. “A trial court’s decision is
clearly erroneous ‘[i]f although there is evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction that a mistake has been made.’ ” In re
Olive/Metts Minors, 297 Mich. App. 35, 41; 823 NW2d 144 (2012), quoting In re Miller, 433
Mich. 331, 337; 445 NW2d 161 (1989) (alteration in original). “Appellate courts are obliged to
defer to a trial court’s factual findings at termination proceedings if those findings do not
constitute clear error.” In re Rood, 483 Mich. 73, 90; 763 NW2d 587 (2009). Deference should
be given to the “trial court’s special opportunity to judge the credibility of the witnesses.” In re
HRC, 286 Mich. App. 444, 459; 781 NW2d 105 (2009).

        Initially, we note that father’s argument relating to the statutory grounds is not properly
before this Court because father did “not argue that the statutory grounds for termination were
not proved.” In re JS & SM, 231 Mich. App. 92, 98; 585 NW2d 326 (1998), overruled in part on
other grounds by In re Trejo, 462 Mich. 341, 353; 612 NW2d 407 (2000). Therefore, this issue is
abandoned. Id. Further, the issue is not properly presented to this Court because father’s
statement of his question presented only raises the best-interest issue. See Harper Woods
Retirees Ass’n v Harper Woods, 312 Mich. App. 500, 515; 879 NW2d 897 (2015) (declining to
address an issue and stating, “Issues not specifically raised in an appellant’s statement of

                                                -1-
questions presented are not properly presented to this Court.”). Nonetheless, we have considered
the issue.

         Termination under MCL 712A.19b(3)(g) is proper when “[t]he parent, without regard to
intent, fails to provide proper care or custody for the child and there is no reasonable expectation
that the parent will be able to provide proper care and custody within a reasonable time
considering the child’s age.” “A parent’s failure to participate in and benefit from a service plan
is evidence that the parent will not be able to provide a child proper care and custody.” In re
White, 303 Mich. App. 701, 710; 846 NW2d 61 (2014). Here, the record evidence supports the
trial court’s finding that father failed to provide proper care or custody for the child. Before this
case began, father had limited to no involvement in the child’s life. After this case began, father
failed to take advantage of the opportunity to become involved in the child’s life by failing to
meaningfully participate in his case service plan. Specifically, father failed to attend 21 out of 30
scheduled parenting times, failed to take a parenting class, and failed to notify the Department of
Health and Human Services (DHHS) when he acquired appropriate housing. With respect to
parenting classes, father testified that he believed counseling sessions he attended were
considered parenting classes. However, part of father’s case service plan required father to
verify completion of a parenting class with the DHHS. Father attended seven out of eight of his
counseling sessions, and testified that he never received successful discharge papers. Therefore,
even if father believed that these sessions were parenting classes, he still failed to fulfill this
aspect of his case service plan.

        Further, father bore the responsibility to participate in the services that were offered. See
In re Frey, 297 Mich. App. 242, 248; 824 NW2d 569 (2012) (“While [the DHHS] has a
responsibility to expend reasonable efforts to provide services to secure reunification, there
exists a commensurate responsibility on the part of [the parent] to participate in the services that
are offered.”). The child’s caseworker testified that she provided father with a recommendation
to a local parenting class that was compatible with his insurance issues, yet father never
participated in the class. The child’s caseworker also testified that she offered to drive the child
to a location closer to father to facilitate parenting time more convenient to father, but father did
not accept the child’s caseworker’s offer. Further, father was required to obtain suitable housing
for the child. Apparently, father acquired suitable housing prior to the termination hearing, but
failed to notify the DHHS on this development. As such, the DHHS was unable to verify
father’s housing or determine whether it was, in fact, suitable. Because father failed to
participate in the services that were offered, he failed to benefit from those aspects of his case
service plan.

        Lastly, there is no evidence that father would be able to provide care and custody within a
reasonable time because, even when father had the opportunity to participate and benefit from
his case service plan, he continually refused to do so. See MCL 712A.19b(3)(g). In regard to
parenting time, father was unable to attend a number of sessions between September 2015 and
December 2015 due to transportation issues. However, uncontested evidence showed that father
acquired a reliable vehicle sometime in November, yet father only attended one scheduled
parenting time between December and February, at which time his parenting time was
suspended. Further, father was ordered to attend a parenting class in August 2015. At the time
of the termination hearing in June 2016, father had not attended a single class. Even if father
believed his counseling sessions were parenting classes, father testified that he found out before

                                                -2-
the termination hearing that he had not completed his counseling sessions or taken a parenting
class. Father did not attempt to complete his counseling or attend a parenting class at any time
prior to the termination hearing. Therefore, the record supports the conclusion that the
conditions that led to termination continued to exist and that there was not a reasonable
likelihood that father would be able to comply with his case service plan within a reasonable
time. Accordingly, we are not left with a definite and firm conviction that a mistake has been
made, nor that the trial court clearly erred in finding that there was sufficient evidence to
establish this statutory ground.

        “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts, 297 Mich. App. at 40. Appellate courts “review for clear error . . . the court’s
decision regarding the child’s best interests.” In re Trejo, 462 Mich. 341, 356-357; 612 NW2d
407 (2000). “[T]he focus at the best-interest stage [is] always [ ] on the child, not the parent.” In
re Moss, 301 Mich. App. at 87. The trial court should weigh all the evidence available to it in
determining the child’s best interests, In re Trejo, 462 Mich. at 353, and may consider such
factors as “the child’s bond to the parent, the parent’s parenting ability, the child’s need for
permanency, stability, and finality, and the advantages of a foster home over the parent’s home.”
In re Olive/Metts, 297 Mich. App. at 41-42 (citations omitted). Other considerations include “the
parent’s compliance with his or her case service plan, the parent’s visitation history with the
child, the children’s well-being while in care, and the possibility of adoption.” In re White, 303
Mich. App. at 714.

        Here, the trial court found that termination was in the child’s best interests in large part
due to father’s noncompliance with his case service plan. The trial court particularly emphasized
father’s missed parenting time. The trial court noted that father’s lack of communication when
he missed parenting time had a significant impact on the child emotionally and that the child was
in relative placement with his great-grandparents and indicated that this placement offered the
structure, permanence, and stability that the child needed.

        The record establishes that father lacked the parenting ability necessary to care for the
child. Father only attended 9 out of 30 scheduled visits with the child. On several occasions,
father did not inform the DHHS that he would not be able to attend. On these occasions, the
child went to the DHHS hoping to see his father, but was repeatedly forced to leave without an
explanation as to why father failed to attend the scheduled visit. These experiences caused
significant emotional trauma for the child, to the point that the child was enrolled in at-home
therapy for two one-hour sessions each week. Further, as part of father’s service plan, he was
ordered to complete a parenting class and provide the DHHS with verification of its completion,
but he failed to do so. Based on this evidence, the record supports that he was unwilling or
unable to provide the necessary care for the child. Further, this evidence establishes that father
failed to comply with his case service plan.

        Additionally, the record establishes that the child’s placement with his great-grandparents
provided the child with structure, permanence, and stability. The child lived with his great-
grandparents for most of his life. The child’s great-grandparents proved capable of caring for the
child during the entire case, and the child was developing appropriately in their care. Further,
the child’s great-grandparents were considering the possibility of adopting the child. In contrast,

                                                -3-
father largely failed to comply with his case service plan, demonstrating a lack of interest in the
child. Therefore, the trial court properly found that the child’s current placement offered
structure, permanence, and stability that father failed to demonstrate he could provide.
Accordingly, the trial court did not clearly err by finding that termination of father’s parental
rights was in the child’s best interests.

         On appeal, father’s best-interest argument asserts that the trial court erred by finding that
father did not comply with numerous aspects of his case service plan. First, father asserts that
the trial court erred by not taking into account testimony that father acquired suitable housing for
the child prior to the termination hearing. However, contrary to father’s assertion, the trial court
specifically recognized the testimony that father acquired suitable housing. The trial court noted
its confusion as to why father did not contact the DHHS to inform them that he had acquired
suitable housing prior to the termination hearing. The trial court found that father’s lack of
initiative to contact the DHHS showed a lack of interest in the child. Moreover, father’s failure
to notify the DHHS of his housing in itself supported the trial court’s conclusion that father was
unwilling to participate in his case service plan.

        Father also asserts that the trial court erred by finding that father failed to attend a
parenting class. Specifically, father argues that since he believed that his counseling sessions
were parenting classes, the trial court should not have found him to not be in compliance with
this aspect of his plan. Despite this argument being somewhat factually nonsensical, father’s
case service plan specifically directed father to provide the DHHS with verification of his
completion of a parenting class. Father only attended seven out of eight counseling sessions, and
never received discharge papers or any verification that counseling was complete. As such, even
had the trial court considered father’s attendance at his counseling sessions as attendance at a
parenting class, father still failed to complete his counseling sessions, and therefore failed to
comply with this aspect of his case service plan.

         Lastly, father argues that his failure to attend numerous parenting sessions was due to his
financial difficulties related to obtaining reliable transportation and, therefore, should not be used
against him. However, uncontested testimony at trial established that father had reliable
transportation beginning in November of 2015. Yet from September 11, 2015, until father’s
visitation rights were suspended on February 9, 2016, father only attended one scheduled
parenting session. Therefore, father’s argument is erroneous.

       We affirm.

                                                              /s/ William B. Murphy
                                                              /s/ Patrick M. Meter
                                                              /s/ Amy Ronayne Krause




                                                 -4-